     0:18-cv-02601-JMC          Date Filed 09/24/20      Entry Number 168        Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               ROCK HILL DIVISION

Eric Alan Sanders,                       )
                                         )            Civil Action No.: 0:18-cv-02601-JMC
                       Plaintiff,        )
                                         )                           ORDER
              v.                         )
                                         )
South Carolina Workers’ Compensation     )
Commission; Mike Campbell; Scott Beck; )
Barbara Cheesboro; Susan Barden; Eugenia )
Hollmon; Valerie Deller; Shawn Debruhl; )
Gary M. Cannon,                          )
                                         )
                      Defendants.        )
___________________________________ )

       This matter is before the court upon review of the Magistrate Judge’s Report and

Recommendation (“Report”) (ECF No. 165), filed on September 3, 2020, recommending (1) that

the instant civil rights action be dismissed for lack of prosecution and (2) that Defendant’s Motion

for Default Judgment (ECF No. 122), Defendant’s Motion for Sanctions and Legal Fees, and

Defendant’s Motion to Dismiss (ECF No. 153) be terminated.

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge makes only a

recommendation to this court which has no presumptive weight. The responsibility to make a final

determination remains with this court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The

court is charged with making a de novo determination of those portions of the Report to which

specific objections are made. See Diamond v. Colonial Life and Acc. Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005).

       The parties were advised of their right to file objections to the Report. (See ECF No. 165

at 3.) None of the parties filed objections to the Report.

                                                 1
     0:18-cv-02601-JMC          Date Filed 09/24/20       Entry Number 168         Page 2 of 2




       In the absence of objections to the Magistrate Judge’s Report, this court is not required to

provide an explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199

(4th Cir. 1983). Rather, “in the absence of a timely filed objection, a district court need not conduct

a de novo review, but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond, 416 F.3d at 315 (quoting Fed. R. Civ.

P. 72 advisory committee’s note). Furthermore, failure to file specific written objections to the

Report results in a party’s waiver of the right to appeal from the judgment of the District Court

based upon such recommendation. See 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140, 153-

54 (1985).

       After a thorough review of the Report and the record in this case, the court finds the Report

provides an accurate summary of the facts and law and does not contain clear error. Therefore, the

court ACCEPTS the Magistrate Judge’s Report and Recommendation (ECF No. 165),

DISMISSES WITH PREJUDICE Plaintiff’s instant action for lack of prosecution (ECF No. 59),

and DENIES Defendant’s Motion for Default Judgment (ECF No. 122), Defendant’s Motion for

Sanctions and Legal Fees, and Defendant’s Motion to Dismiss (ECF No. 153).

       IT IS SO ORDERED.




                                                                 United States District Judge
September 24, 2020
Columbia, South Carolina




                                                  2
